Case 9:19-cv-81186-RKA Document 3 Entered on FLSD Docket 08/22/2019 Page 1 of 1




                                                                                                      e




                                                       i,.
                   '   2pa!t Fhllek,KIIN EN '
                                            II.
                                              STRICI CF FLZRIM
                       '
                       livzsit
                             cn,%. .
                   .   R
                       z.ceijt'duedeitFLs%2,#@651l
                        à
                        '
                         shie: !.
                                ni'
                                  .zeti
                                      enq
                       Transacttn:htel.5.e/2)
                                            2/2:19
                       N yè'
                           r'dpel Jcàn pinsb
                                     '
                       - ..     .        - .=   r- --- .''..--- --- -
                       2l.
                         k1L FILI8C FEE
                        Fc':Jèài' Pinscg .'  .
                        zake/paryylr-FLs-,-1j-Ck-@311!6-@@@
                        gicqak:        $é.@rû4           .


                        CZEIIT.CmI)
                         '
                         plt Tende,ed: $ëkkr
                                           ki                                 FILED BY                D .C ,
                            Tch'
                               l rqei'            $404.41
                        Ti'
                          tal Teadezei:M ii.ii
                       'gàanje N tl 1k.@9                                         Atlc 22 2015
                                                                                     ,                         '

                                                                                   ANGELA E.NOBLE
                                                                                  CLERK U S DISI CI
                       ..   Returned càeck fee $53                                s,D.oF/lA.-w.R:.

                            sàecks a?d dmafts a;p accepted
                            suiject.tc culleetic,and full
                            c
                            c4
                             kedkl
                              ec 'tq(
                                    .id$v1jfctnljasdedejeiv
                                    ,                     ae
                                                           nccyehpetcedthie
                                                           a
                            iàanflnanclalinstfiaticn.
                                                    cnKhicl
                            it ëas lmaën.              '
